Ruffin, Chief Judge.
In Davis v. State,1 we affirmed Norman Davis’s convictions for child molestation, aggravated child molestation, and kidnapping. The Supreme Court granted Davis’s petition for certiorari to consider certain issues.2 However, the Supreme Court found that Davis did not timely file his notice of appeal in this Court and thus determined that we lacked jurisdiction over this matter.3 In accordance with the Supreme Court’s ruling, we hereby dismiss Davis’s appeal.

Appeal dismissed.


Johnson, R J., and Barnes, J., concur.


 273 Ga. App. 397 (615 SE2d 203) (2005).


 See Davis v. State, 280 Ga. 352 (628 SE2d 374) (2006).


 We note that Davis initially filed a timely notice of appeal, but the case was remanded to the trial court. He failed to file his second notice of appeal in a timely manner.